Exhibit 10.46

 

SUPPLEMENTARY SAVINGS PLAN OF ROCKWOOD SPECIALTIES INC.

 

(As Amended and Restated Effective January 1, 2009)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

2

ARTICLE II - Definitions

2

2.1

“Account”

2

2.2

“Affiliate”

2

2.3

“Beneficiary”

2

2.4

“Board”

2

2.5

“Code”

2

2.6

“Committee”

2

2.7

“Company”

3

2.8

“Compensation”

3

2.9

“Effective Date”

3

2.10

“Eligible Employee”

3

2.11

“Employer”

3

2.12

“Grandfathered Portion”

3

2.13

“Matching Account”

3

2.14

“Matching Credits”

3

2.15

“Non-Grandfathered Portion”

3

2.16

“Participant”

3

2.17

“Plan”

3

2.18

“Plan Year”

3

2.19

“Profit Sharing/401(k) Plan”

3

2.20

“401(k) Matching Contribution”

3

2.21

“401(k) Salary Deferral Contributions”

4

2.22

“Profit Sharing Annual Contribution”

4

2.23

“Money Purchase Annual Contribution”

4

2.24

“Salary Deferral Account”

4

2.25

“Salary Deferral Agreement”

4

2.26

“Salary Deferral Credits”

4

2.27

“Seconded Employees”

4

2.28

“Section 409A”

4

2.29

“Separation from Service”

4

2.30

“Statutory Limitations”

4

2.31

“Termination”

4

2.32

“Unforeseeable Emergency”

4

ARTICLE III - Participation

5

3.1

Eligibility to Participate

5

3.2

Enrollment

5

3.3

Deferral of Compensation

5

ARTICLE IV - Accounts

6

4.1

Maintenance of Accounts

6

4.2

Salary Deferral Credits

6

4.3

Matching Credits

6

4.4

Interest Credits

7

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

4.5

Vesting

7

4.6

Quarterly Statements

7

ARTICLE V - Payments

7

5.1

Methods of Payment

7

5.2

Commencement of Benefits

8

5.3

Death Benefits

8

5.4

Hardship

8

5.5

Tax Increases

8

5.6

Tax Withholding

8

5.7

Restriction on Commencement of Distributions under Section 409A

8

5.8

Treatment of Installments under Section 409A

9

ARTICLE VI - Determination of Benefits, Claims Procedure and Administration

9

6.1

Determination

9

6.2

Interpretation

9

6.3

Reports

9

6.4

No Liability

9

ARTICLE VII - General Provisions

10

7.1

Designation of Beneficiary

10

7.2

Amendment and Termination

10

7.3

No Contract of Employment

10

7.4

Nonalienation of Benefits

10

7.5

Corporate Successors

10

7.6

Unfunded Plan

11

7.7

Governing Law

11

7.8

Payments to Incompetents or Minors

11

7.9

Partial Invalidity

11

 

ii

--------------------------------------------------------------------------------


 

SUPPLEMENTARY SAVINGS PLAN OF ROCKWOOD SPECIALTIES INC.

 

(As Amended and Restated Effective January 1, 2009)

 


ARTICLE I


 

Rockwood Specialties Inc. (formerly Laporte Inc.) (the “Company”) adopted the
Supplementary Savings Plan of Rockwood Specialties Inc. (formerly the
Supplementary Savings Plan of Laporte Inc.) (the “Plan”), effective July 1,
1990, in order to provide supplemental retirement benefits to certain of its
management and highly compensated employees whose benefits under the
Profit-Sharing/401(k) Plan of Rockwood Specialties Inc. (formerly the
Profit-Sharing/401(k) Plan of Laporte Inc.) (the “Profit Sharing/401(k) Plan”)
and/or the Rockwood Specialties Inc. Money Purchase Pension Plan (formerly the
Laporte Inc. Money Purchase Pension Plan) (the “Money Purchase Pension Plan”)
are restricted as a result of the limitations imposed by Sections 401(a)(17),
401(k)(3), 401(m)(2), 402(g)(1) and 415 of the Code, or who are otherwise
ineligible to participate in the Profit Sharing Plan or the Money Purchase
Pension Plan.  The Plan was subsequently amended and restated in its entirety
effective December 15, 1993, January 1, 1996 and December 30, 1997.  The Plan is
hereby further amended and restated in its entirety effective as of the
“Effective Date” (as defined herein).  The benefits, if any, of an Eligible
Employee who terminated employment prior to the Effective Date shall be
determined in accordance with the provisions of the Plan as in effect as of such
termination date.

 


ARTICLE II


 


DEFINITIONS


 

Where the following terms appear in this Plan, they shall have the respective
meanings set forth in the ARTICLE II, unless the context clearly indicates to
the contrary:

 


2.1                               “ACCOUNT” MEANS THE SALARY DEFERRAL ACCOUNT
AND MATCHING ACCOUNT MAINTAINED BY THE COMMITTEE TO REFLECT THE ACCRUED BENEFIT
OF A PARTICIPANT UNDER THE PLAN.


 


2.2                               “AFFILIATE” MEANS ANY ENTITY THAT IS A MEMBER
OF A CONTROLLED GROUP OF CORPORATIONS OF A GROUP OF TRADES OR BUSINESSES UNDER
COMMON CONTROL (AS SUCH TERMS ARE DEFINED IN SECTION 414(B) AND (C) OF THE
CODE), OF WHICH THE COMPANY IS A MEMBER.


 


2.3                               “BENEFICIARY” MEANS THE PERSON OR PERSONS
ENTITLED TO RECEIVE BENEFITS UNDER THE PLAN AFTER THE DEATH OF A PARTICIPANT
PURSUANT TO SECTION 7.1 HEREOF.


 


2.4                               “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.5                               “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME, AND ANY REGULATIONS ISSUED THEREUNDER.


 


2.6                               “COMMITTEE” MEANS THE COMMITTEE APPOINTED BY
THE BOARD TO ADMINISTER THE PLAN.

 

--------------------------------------------------------------------------------


 


2.7                               “COMPANY” MEANS ROCKWOOD SPECIALTIES INC.
(FORMERLY LAPORTE INC.), A DELAWARE CORPORATION, AND ITS SUCCESSORS.


 


2.8                               “COMPENSATION” MEANS THE AMOUNT OF
COMPENSATION THAT (I) WOULD BE AVAILABLE FOR ELECTIVE DEFERRAL UNDER THE PROFIT
SHARING PLAN IF THE LIMITATIONS OF SECTIONS 401(A)(17) AND 402(G) OF THE CODE
WERE NOT IMPOSED OR (II) WOULD BE ELIGIBLE FOR DETERMINING CONTRIBUTIONS UNDER
THE MONEY PURCHASE PENSION PLAN IF THE LIMITATIONS OF SECTION 401(A)(17) WERE
NOT IMPOSED, AS APPLICABLE.


 


2.9                               “EFFECTIVE DATE” MEANS JANUARY 1, 2009.


 


2.10                        “ELIGIBLE EMPLOYEE” MEANS A MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEE OF AN EMPLOYER (I) WHO IS ELIGIBLE TO PARTICIPATE IN THE
PROFIT SHARING PLAN AND/OR THE MONEY PURCHASE PENSION PLAN, BUT WHOSE
CONTRIBUTIONS ARE LIMITED BY THE STATUTORY LIMITATIONS, OR WHO IS A SECONDED
EMPLOYEE, AND (II) WHO IS SELECTED BY THE COMMITTEE TO PARTICIPATE IN THE PLAN.


 


2.11                        “EMPLOYER” MEANS THE COMPANY AND EACH AFFILIATE THAT
IS A PARTICIPATING EMPLOYER UNDER THE PROFIT SHARING PLAN AND/OR THE MONEY
PURCHASE PENSION PLAN AND THAT HAS ELECTED, WITH THE CONSENT OF THE COMPANY, TO
BE A PARTICIPATING EMPLOYER UNDER THIS PLAN.


 


2.12                        “GRANDFATHERED PORTION” OF A PARTICIPANT’S ACCOUNT
MEANS THE AMOUNTS THAT WERE CREDITED TO A PARTICIPANT’S ACCOUNT AS OF
DECEMBER 31, 2004, TO THE EXTENT VESTED AS OF THAT DATE, PLUS EARNINGS CREDITED
WITH RESPECT TO SUCH AMOUNTS UNDER SECTION 4.4 LESS WITHDRAWALS OF SUCH AMOUNTS
UNDER ARTICLE V.  THE COMPANY SHALL SEPARATELY ACCOUNT FOR THE GRANDFATHERED
PORTION OF A PARTICIPANT’S ACCOUNT.


 


2.13                        “MATCHING ACCOUNT” MEANS THE PORTION OF A
PARTICIPANT’S ACCOUNT DERIVED FROM MATCHING CREDITS.


 


2.14                        “MATCHING CREDITS” MEANS THE AMOUNT CREDITED TO A
PARTICIPANT’S ACCOUNT PURSUANT TO SECTION 4.3.


 


2.15                        “NON-GRANDFATHERED PORTION” OF A PARTICIPANT’S
ACCOUNT MEANS THE ENTIRE AMOUNT OF THE PARTICIPANT’S ACCOUNT OTHER THAN THE
GRANDFATHERED PORTION OF THE ACCOUNT.


 


2.16                        “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO HAS
ENROLLED IN THE PLAN IN ACCORDANCE WITH SECTION 3.2.


 


2.17                        “PLAN” MEANS THE SUPPLEMENTARY SAVINGS PLAN OF
ROCKWOOD SPECIALTIES, INC., AS SET FORTH HEREIN AND AS AMENDED AND RESTATED FROM
TIME TO TIME.


 


2.18                        “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


2.19                        “PROFIT SHARING/401(K) PLAN” MEANS THE
PROFIT-SHARING/401(K) PLAN FOR EMPLOYEES OF ROCKWOOD SPECIALTIES, INC.


 


2.20                        “401(K) MATCHING CONTRIBUTION” MEANS THE MATCHING
CONTRIBUTIONS MADE BY AN EMPLOYER ON BEHALF OF A PARTICIPANT UNDER THE PROFIT
SHARING/401(K) PLAN.

 

3

--------------------------------------------------------------------------------


 


2.21                        “401(K) SALARY DEFERRAL CONTRIBUTIONS” MEANS THE
PRE-TAX, SALARY DEFERRAL CONTRIBUTIONS MADE BY THE EMPLOYER TO THE PROFIT
SHARING/401(K) PLAN ON BEHALF OF A PARTICIPANT PURSUANT TO THE PARTICIPANT’S
ELECTION.


 


2.22                        “PROFIT SHARING ANNUAL CONTRIBUTION” MEANS THE
DISCRETIONARY ANNUAL CONTRIBUTION (0% TO 4% OF COMPENSATION) MADE BY THE
EMPLOYER ON BEHALF OF THE PARTICIPANT TO THE PROFIT SHARING/401(K) PLAN BASED
UPON THE PARTICIPANT’S PARTICIPATING COMPANY’S PROFITABILITY FOR THAT FISCAL
YEAR.


 


2.23                        “MONEY PURCHASE ANNUAL CONTRIBUTION” MEANS THE
NON-DISCRETIONARY ANNUAL CONTRIBUTION OF 3% OF COMPENSATION MADE BY THE EMPLOYER
ON BEHALF OF THE PARTICIPANT TO THE MONEY PURCHASE PENSION PLAN.


 


2.24                        “SALARY DEFERRAL ACCOUNT” MEANS THE PORTION OF A
PARTICIPANT’S ACCOUNT DERIVED FROM SALARY DEFERRAL CREDITS.


 


2.25                        “SALARY DEFERRAL AGREEMENT” MEANS AN AGREEMENT
ENTERED INTO BETWEEN AN ELIGIBLE EMPLOYEE AND AN EMPLOYER WHEREBY THE ELIGIBLE
EMPLOYEE AGREES TO BECOME A PARTICIPANT IN THE PLAN AND TO DEFER A PORTION OF
HIS OR HER COMPENSATION UNDER THIS PLAN PURSUANT TO THE PROVISIONS OF
SECTION 3.3.


 


2.26                        “SALARY DEFERRAL CREDITS” MEANS THE AMOUNT CREDITED
TO A PARTICIPANT’S ACCOUNT PURSUANT TO SECTION 4.2.


 


2.27                        “SECONDED EMPLOYEES” MEANS THOSE EMPLOYEES OF THE
EMPLOYER WHO ARE ONLY ELIGIBLE TO MAKE SALARY DEFERRALS UNDER THE PROFIT SHARING
PLAN AND/OR THE MONEY PURCHASE PENSION PLAN BECAUSE THEY PARTICIPATE IN A
NON-UNITED STATES PENSION PLAN SPONSORED BY THE EMPLOYER.


 


2.28                        “SECTION 409A” MEANS SECTION 409A OF THE CODE.


 


2.29                        “SEPARATION FROM SERVICE” MEANS A PARTICIPANT’S
SEPARATION FROM SERVICE WITH THE COMPANY AND ITS AFFILIATES WITHIN THE MEANING
OF SECTION 409A, APPLYING THE “AT LEAST 50 PERCENT” TEST FOR THIS PURPOSE.


 


2.30                        “STATUTORY LIMITATIONS” MEANS THE LIMITATIONS
IMPOSED BY SECTIONS 401(A)(17), 401(K)(3), 401(M)(2), 402(G)(1) AND 415 OF THE
CODE ON THE AMOUNT THAT MAY BE CONTRIBUTED TO THE PROFIT SHARING PLAN AND/OR THE
MONEY PURCHASE PENSION PLAN ON BEHALF OF AN ELIGIBLE EMPLOYEE.


 


2.31                        “TERMINATION” MEANS THE TERMINATION OF A
PARTICIPANT’S EMPLOYMENT WITH HIS OR HER EMPLOYER FOR ANY REASON.


 


2.32                        “UNFORESEEABLE EMERGENCY” MEANS A SEVERE FINANCIAL
HARDSHIP TO THE PARTICIPANT RESULTING FROM A SUDDEN AND UNEXPECTED ILLNESS OR
ACCIDENT OF THE PARTICIPANT OR OF A DEPENDENT (AS DEFINED IN SECTION 152(A) OF
THE CODE) OF THE PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY, OR SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A
RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.  THE CIRCUMSTANCES THAT
WILL CONSTITUTE AN

 

4

--------------------------------------------------------------------------------


 

Unforeseeable Emergency shall be determined by the Committee depending upon the
facts of each case.  Notwithstanding the foregoing, with respect to the
Non-Grandfathered Portion of a Participant’s Account, no event shall be an
Unforeseeable Emergency unless it qualifies as an “unenforceable emergency” for
purposes of Section 409A of the Code.


 


ARTICLE III


 


PARTICIPATION


 


3.1                               ELIGIBILITY TO PARTICIPATE.  THE COMMITTEE, IN
ITS SOLE DISCRETION, SHALL SELECT MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES OF
THE EMPLOYER, INCLUDING SECONDED EMPLOYEES, AS ELIGIBLE TO PARTICIPATE IN THE
PLAN.  THE COMMITTEE SHALL NOTIFY SUCH ELIGIBLE EMPLOYEES OF THEIR ELIGIBILITY
AS SOON AS PRACTICABLE AFTER THE COMMITTEE HAS MADE ITS SELECTION.  THE
COMMITTEE MAY REVOKE A PARTICIPANT’S ELIGIBILITY PROSPECTIVELY; HOWEVER, SUCH
REVOCATION MAY NOT ADVERSELY AFFECT SUCH PARTICIPANT’S RIGHTS HEREUNDER WITH
RESPECT TO AMOUNTS PREVIOUSLY CREDITED TO HIS OR HER ACCOUNT.


 


3.2                               ENROLLMENT.  EACH ELIGIBLE EMPLOYEE MAY BECOME
A PARTICIPANT IN THE PLAN BY FILING WITH HIS OR HER EMPLOYER A FULLY COMPLETED
AND EXECUTED SALARY DEFERRAL AGREEMENT ON WHICH THE ELIGIBLE EMPLOYEE ELECTS TO
PARTICIPATE IN THE PLAN AND TO DEFER A PORTION OF HIS OR HER COMPENSATION.  A
SALARY DEFERRAL AGREEMENT MUST BE FILED WITH THE EMPLOYER PRIOR TO THE FIRST DAY
FOR THE PLAN YEAR TO WHICH IT RELATES.  IF AN ELIGIBLE EMPLOYEE FIRST BECOMES AN
ELIGIBLE EMPLOYEE AFTER THE FIRST DAY OF THE PLAN YEAR (AND HAS NOT PREVIOUSLY
BECOME ELIGIBLE TO PARTICIPATE IN ANOTHER NONQUALIFIED ACCOUNT BALANCE DEFERRED
COMPENSATION PLAN MAINTAINED BY THE COMPANY OR ANY OF ITS AFFILIATES), HIS OR
HER SALARY DEFERRAL AGREEMENT MUST BE FILED WITH THE EMPLOYER WITHIN THIRTY (30)
DAYS AFTER THE DATE ON WHICH HE OR SHE FIRST BECOMES AN ELIGIBLE EMPLOYEE IN
ORDER TO PARTICIPATE IN THE PLAN FOR SUCH PLAN YEAR; HOWEVER, SUCH SALARY
DEFERRAL AGREEMENT SHALL ONLY APPLE TO COMPENSATION EARNED AFTER THE DATE THE
SALARY DEFERRAL AGREEMENT HAS BEEN FILED WITH THE EMPLOYER.  FOR COMPENSATION
THAT IS EARNED BASED ON A SPECIFIED PERFORMANCE PERIOD, SUCH AS AN ANNUAL BONUS,
THE PARTICIPANT MAY NOT DEFER MORE THAN AN AMOUNT EQUAL TO THE TOTAL AMOUNT OF
SUCH COMPENSATION PAID FOR THE PERFORMANCE PERIOD MULTIPLIED BY THE RATIO OF THE
NUMBER OF DAYS REMAINING IN THE PERFORMANCE PERIOD AFTER THE SALARY DEFERRAL
AGREEMENT IS FILED OVER THE TOTAL NUMBER OF DAYS IN THE PERFORMANCE PERIOD.


 

A Salary Deferral Agreement shall be irrevocable and shall remain in full force
and effect for subsequent Plan Years unless modified or terminated by the filing
with the Employer of a new Salary Deferral Agreement.  A new Salary Deferral
Agreement shall apply only to Compensation earned by the Participant after the
end of the Plan Year in which it is filed with the Employer.  Deferrals under
this Plan may be cancelled because of an Unforeseeable Emergency in accordance
with the hardship rules set forth in Section 5.4.  If a Participant receives a
distribution on account of hardship from the Profit Sharing Plan and/or the
Money Purchase Pension Plan under circumstances requiring that deferrals under
this Plan be terminated, deferrals under this Plan shall be cancelled as may be
required in connection with such distribution.

 


3.3                               DEFERRAL OF COMPENSATION.  FOR EACH PLAN YEAR
A PARTICIPANT SHALL HAVE THE RIGHT TO ELECT ON HIS OR HER SALARY DEFERRAL
AGREEMENT THE PERCENTAGE OF THE PARTICIPANT’S

 

5

--------------------------------------------------------------------------------


 

Compensation to defer for such Plan Year, and to make the designations provided
for in Section 5.1, in the manner permitted by the Company.


 

A Participant shall be permitted to defer Compensation under this Section 3.3
for a Plan Year only if he or she has elected to contribute a percentage of his
or her Compensation to the Profit Sharing Plan as a Profit Sharing Plan Salary
Deferral Contribution for such Plan Year and/or is eligible to receive a
contribution under the Money Purchase Pension Plan, and such contribution cannot
be made in its entirety because of the Statutory Limitations, provided that this
restriction shall not apply to Seconded Employees or any other Participant’s
prohibited from making or receiving contributions to the Profit Sharing Plan
and/or the Money Purchase Pension Plan.

 


ARTICLE IV


 


ACCOUNTS


 


4.1                               MAINTENANCE OF ACCOUNTS.  THE EMPLOYER AND THE
COMMITTEE SHALL MAINTAIN ON THE EMPLOYER’S BOOKS AND RECORDS AN ACCOUNT FOR EACH
PARTICIPANT (SEPARATELY SEGREGATED TO REFLECT THE GRANDFATHERED PORTION AND
NON-GRANDFATHERED PORTION OF SUCH ACCOUNT) THAT SHALL BE CREDITED WITH ANY
CREDITS AND EARNINGS PURSUANT TO THIS ARTICLE IV AND CHARGED WITH PAYMENTS AND
FORFEITURES PURSUANT TO ARTICLE V.  EACH PARTICIPANT’S ACCOUNT SHALL CONSIST OF
A SALARY DEFERRAL AGREEMENT AND A MATCHING ACCOUNT.  THE AMOUNT AVAILABLE FOR
PAYMENTS SHALL BE LIMITED TO THE PORTION OF THE ACCOUNT THAT IS VESTED.  THE
EMPLOYER OR THE COMMITTEE MAY FROM TIME TO TIME ASSESS REASONABLE SERVICE
CHARGES AGAINST ALL OR ANY PORTION OF THE ACCOUNTS TO DEFRAY COSTS ASSOCIATED
WITH THE IMPLEMENTATION AND ADMINISTRATION OF THE PLAN.  PAYMENTS UNDER THE PLAN
SHALL BE CHARGED AGAINST ACCOUNTS ON THE DATE ON WHICH THE PAYMENTS ARE MADE AND
FORFEITURES SHALL BE CHARGED ON THE DATE OF TERMINATION.


 


4.2                               SALARY DEFERRAL CREDITS.  AS OF THE EFFECTIVE
DATE, THE SALARY DEFERRAL ACCOUNT OF EACH PARTICIPANT SHALL BE EQUAL TO THE
BALANCE OF THE PARTICIPANT’S SALARY DEFERRAL ACCOUNT IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE.  THEREAFTER, THE SALARY DEFERRAL ACCOUNT OF EACH PARTICIPANT
SHALL BE CREDITED AT THE END OF EACH CALENDAR QUARTER WITH SALARY DEFERRAL
CREDITS EQUAL TO THE AMOUNT OF COMPENSATION DEFERRED BY THE PARTICIPANT WITH
RESPECT TO THE PAYROLL PERIODS DURING SUCH QUARTER PURSUANT TO SECTION 3.3.


 


4.3                               MATCHING CREDITS.  AS OF THE EFFECTIVE DATE,
THE MATCHING ACCOUNT OF EACH PARTICIPANT SHALL BE EQUAL TO THE BALANCE OF THE
PARTICIPANT’S MATCHING ACCOUNT IMMEDIATELY PRIOR TO THE EFFECTIVE DATE. 
THEREAFTER, THE MATCHING ACCOUNT OF EACH PARTICIPANT, OTHER THAN A PARTICIPANT
WHO IS A SECONDED EMPLOYEE, SHALL BE CREDITED AT THE END OF EACH CALENDAR
QUARTER DURING A PLAN YEAR WITH A MATCHING CREDIT IN AN AMOUNT EQUAL TO:


 


(A)                              THE AMOUNT OF 401(K) MATCHING CONTRIBUTIONS
THAT WOULD HAVE BEEN MADE BY THE EMPLOYER ON BEHALF OF THE PARTICIPANT FOR THE
CALENDAR QUARTER IF (I) THE PROFIT SHARING/401(K) PLAN SALARY DEFERRAL
CONTRIBUTIONS AND 401(K) MATCHING CONTRIBUTIONS HAD NOT BEEN RESTRICTED BY THE
STATUTORY LIMITATIONS, AND (II) THE PARTICIPANT HAD ELECTED TO CONTRIBUTE AS
PROFIT SHARING/401(K) PLAN DEFERRAL CONTRIBUTIONS THE MAXIMUM PERMISSIBLE

 

6

--------------------------------------------------------------------------------


 


AMOUNT (TAKING INTO ACCOUNT THE STATUTORY LIMITATIONS) PLUS THE AMOUNT OF SALARY
DEFERRAL CREDITS ACTUALLY ELECTED UNDER THIS PLAN, MINUS


 


(B)                                THE MAXIMUM 401(K) MATCHING CONTRIBUTIONS
THAT WOULD HAVE BEEN MADE BY THE EMPLOYER ON BEHALF OF THE PARTICIPANT FOR SUCH
CALENDAR QUARTER HAD THE PARTICIPANT MADE THE MAXIMUM PERMISSIBLE PROFIT
SHARING/401(K) PLAN SALARY DEFERRAL CONTRIBUTIONS.


 

In addition to the matching contributions, the Employer shall make additional
credits to the Participant’s Matching Account based on the Profit Sharing Annual
Contribution and the Money Purchase Annual Contribution with respect to
Compensation above the Statutory Limitations.

 


4.4                               INTEREST CREDITS.  AS OF THE LAST DAY OF EACH
CALENDAR QUARTER, EACH PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH AN INTEREST
CREDIT EQUAL TO (I) THE ACCOUNT BALANCE ON SUCH DATE, MULTIPLIED BY
(II) ONE-FOURTH OF THE PRIME RATE BEING CHARGED BY JP MORGAN CHASE ON THE FIRST
DAY OF THE CALENDAR QUARTER, AS PUBLISHED IN THE WALL STREET JOURNAL.


 


4.5                               VESTING.  A PARTICIPANT SHALL AT ALL TIMES BE
FULLY VESTED IN HIS OR HER SALARY DEFERRAL AND MATCHING ACCOUNTS.


 


4.6                               QUARTERLY STATEMENTS.  STATEMENTS INDICATING
THE TOTAL AMOUNT CREDITED TO A PARTICIPANT’S ACCOUNT AS OF THE LAST DAY OF EACH
CALENDAR QUARTER SHALL BE FURNISHED BY THE COMMITTEE TO THE PARTICIPANT NOT MORE
THAN NINETY (90) DAYS AFTER THE END OF EACH CALENDAR QUARTER AND AT SUCH OTHER
TIME OR TIMES AS THE COMMITTEE MAY DETERMINE.


 


ARTICLE V


 


PAYMENTS


 


5.1                               METHODS OF PAYMENT.  A PARTICIPANT SHALL
DESIGNATE IN HIS OR HER SALARY DEFERRAL AGREEMENT WHETHER HIS OR HER ACCOUNT
BALANCE SHALL BE DISTRIBUTED IN A SINGLE, LUMP SUM PAYMENT OR IN APPROXIMATELY
EQUAL QUARTERLY INSTALLMENTS FOR A PERIOD OF THREE (3) YEARS, FIVE (5) YEARS,
TEN (10) YEARS, FIFTEEN (15) YEARS, OR TWENTY (20) YEARS, (WITH THE AMOUNT OF
EACH QUARTERLY INSTALLMENT TO BE DETERMINED BY DIVIDING THE VALUE OF THE
PARTICIPANT’S ACCOUNT ON THE APPLICABLE PAYMENT DATE BY THE NUMBER OF REMAINING
INSTALLMENTS).  PAYMENT OF THE LUMP SUM OR FIRST QUARTERLY INSTALLMENT SHALL BE
MADE ON THE DATE SPECIFIED IN SECTION 5.2.  WITH RESPECT TO THE GRANDFATHERED
PORTION OF A PARTICIPANT’S ACCOUNT, THE PARTICIPANT AND THE EMPLOYER MAY AGREE
TO CHANGE THE METHOD OF PAYMENT OF HIS OR HER ACCOUNT BALANCE, IF AN ADDITIONAL
SERVICE AGREEMENT (“ADDITIONAL SERVICE AGREEMENT”) IS ENTERED INTO BY THE
EMPLOYER AND THE PARTICIPANT AND SUCH ADDITIONAL SERVICE AGREEMENT IS A BONA
FIDE WRITTEN AGREEMENT WITH THE EMPLOYER WHICH REQUIRES THE PARTICIPANT TO
PROVIDE SUBSTANTIAL SERVICES TO THE EMPLOYER FOR A REASONABLE PERIOD OF TIME
BEFORE BENEFIT PAYMENTS COMMENCE.  WITH RESPECT TO THE NON-GRANDFATHERED PORTION
OF A PARTICIPANT’S ACCOUNT, THE PARTICIPANT AND THE EMPLOYER MAY AGREE TO CHANGE
THE METHOD OF PAYMENT OF HIS OR HER ACCOUNT BALANCE, PROVIDED THAT: (I) SUCH
AGREEMENT IS MADE AT LEAST ONE YEAR PRIOR TO THE DATE ON WHICH SUCH ACCOUNT
BALANCE IS SCHEDULED TO BE PAID, OR IN THE CASE OF INSTALLMENT PAYMENTS, ONE
YEAR PRIOR TO THE DATE ON WHICH THE AFFECTED INSTALLMENT IS SCHEDULED TO

 

7

--------------------------------------------------------------------------------


 

be paid, (ii) the redesignated payment date for the Account balance or
installment payment, as the case may be, is no less than five years after the
date on which such Account balance or installment payment would otherwise be
paid, and (iii) the change in method of payment may not take effect until 12
months following the date of the agreement making such change.


 


5.2                               COMMENCEMENT OF BENEFITS.  WITH RESPECT TO THE
GRANDFATHERED PORTION OF A PARTICIPANT’S ACCOUNT, PAYMENT OF SUCH PORTION OF THE
PARTICIPANT’S ACCOUNT SHALL BE MADE OR SHALL COMMENCE ON THE LAST DAY OF THE
MONTH IN WHICH THE PARTICIPANT’S EMPLOYMENT TERMINATES WITH THE COMPANY (WHETHER
BECAUSE OF RETIREMENT OR ANY OTHER REASON).  WITH RESPECT TO THE
NON-GRANDFATHERED PORTION OF A PARTICIPANT’S ACCOUNT, PAYMENT OF SUCH PORTION
SHALL BE MADE OR SHALL COMMENCE ON THE LAST DAY OF THE MONTH IN WHICH THE
PARTICIPANT HAS A SEPARATION FROM SERVICE.


 


5.3                               DEATH BENEFITS.  UPON THE DEATH OF A
PARTICIPANT PRIOR TO THE DISTRIBUTION OF THE ENTIRE BALANCE OF HIS OR HER
ACCOUNT, PAYMENT OF THE REMAINING BALANCE IN THE PARTICIPANT’S ACCOUNT SHALL
COMMENCE AS TO THE PARTICIPANT’S BENEFICIARY WITHIN NINETY (90) DAYS OF THE DATE
OF DEATH IN THE FORM DESIGNATED BY THE PARTICIPANT; PROVIDED, HOWEVER, THAT IF
THE PARTICIPANT ELECTED QUARTERLY INSTALLMENTS AND THE COMMITTEE HAS DETERMINED
THAT AN UNFORESEEABLE EMERGENCY HAS OCCURRED, THE COMMITTEE MAY APPROVE A
BENEFICIARY’S REQUEST FOR A SINGLE, LUMP SUM PAYMENT.


 


5.4                               HARDSHIP.  A PARTICIPANT’S ACCOUNT SHALL BE
DISTRIBUTED ACCORDING TO SECTIONS 5.1 AND 5.2, EXCEPT THAT A PARTICIPANT MAY
APPLY FOR AND RECEIVE A DISTRIBUTION OF ALL OR A PORTION OF THE VESTED BALANCE
IN HIS OR HER ACCOUNT PRIOR TO THE DATE THE ACCOUNT IS OTHERWISE PAYABLE IF THE
COMMITTEE DETERMINES THAT AN UNFORESEEABLE EMERGENCY HAS OCCURRED.  PAYMENT MAY
NOT BE MADE TO THE EXTENT THAT THE NEED CAUSED BY THE UNFORESEEABLE EMERGENCY IS
OR MAY BE RELIEVED THROUGH REIMBURSEMENT BY INSURANCE OR OTHERWISE, BY
REASONABLE LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE EXTENT THE
LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP, OR
BY CESSATION OF DEFERRALS UNDER THIS PLAN OR THE PROFIT SHARING PLAN AND/OR THE
MONEY PURCHASE PENSION PLAN.  AMOUNTS SHALL ONLY BE DISTRIBUTED BECAUSE OF AN
UNFORESEEABLE EMERGENCY TO THE EXTENT REASONABLE NECESSARY TO ADDRESS THE
UNFORESEEABLE EMERGENCY.  ANY PAYMENT UNDER THIS SECTION 5.4 WILL BE MADE WITHIN
NINETY (90) DAYS OF THE DATE OF THE COMMITTEE’S DETERMINATION.


 


5.5                               TAX INCREASES.  NOTWITHSTANDING THE PROVISIONS
OF SECTION 5.1, IN THE EVENT THE GRANDFATHERED PORTION OF A PARTICIPANT’S
ACCOUNTS IS BEING PAID IN INSTALLMENT PAYMENTS, AND DURING SAID PAYOUT PERIOD
FEDERAL PERSONAL INCOME TAX RATES FOR THE HIGHEST MARGINAL TAX RATE ARE
SCHEDULED TO INCREASE BY FIFTEEN (15) OR MORE PERCENTAGE POINTS, ANY REMAINING
INSTALLMENT PAYMENTS FROM THE GRANDFATHERED PORTION OF SUCH ACCOUNTS SHALL BE
PAID IN A LUMP SUM AT A DATE DETERMINED BY THE COMMITTEE WHICH PRECEDES THE
EFFECTIVE DATE OF SUCH TAX RATE INCREASE.


 


5.6                               TAX WITHHOLDING.  THE COMPANY SHALL WITHHOLD
FROM PAYMENTS DUE UNDER THE PLAN ANY AND ALL TAXES OF ANY NATURE REQUIRED BY ANY
GOVERNMENT TO BE WITHHELD.


 


5.7                               RESTRICTION ON COMMENCEMENT OF DISTRIBUTIONS
UNDER SECTION 409A.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARTICLE V,
IF A PARTICIPANT IS A “SPECIFIED EMPLOYEE” AS DEFINED BELOW AND DETERMINED BY
THE COMMITTEE IN ACCORDANCE WITH SECTION 409A AND IF ANY AMOUNTS (OTHER THAN THE
GRANDFATHERED PORTION OF A PARTICIPANT’S ACCOUNTS) ARE

 

8

--------------------------------------------------------------------------------


 

payable under this Plan on account of the Participant’s Separation from Service,
then any amounts that would otherwise be paid to the Participant under this
Article V within six months of such Separation from Service (other than amounts
payable from the Grandfathered Portion of the Participant’s Accounts) shall
automatically be deferred and paid in a lump sum on the six month anniversary of
such Separation from Service (or upon the Participant’s death, if sooner).  A
“specified employee” means a Participant who is a “key employee” as defined for
purposes of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance
with the regulations thereunder and disregarding Section 416 (i)(5)), of the
Company or its affiliates.    If a person is a specified employee as of
December 31 of the preceding Plan Year, he or she is treated as a specified
employee for the 12-month period beginning on April 1 of the Plan Year.  For
purposes of this Section 1.30, the term “compensation” will be defined in
accordance with Regulation Section 1.415(c)-2(a), and the Company hereby elects
to apply the rule of Regulation Section 1.415(c)-2(g)(5)(ii) to not treat as
compensation certain compensation excludible from the employee’s gross income on
account of the location of the services or the identity of the employer that is
not effectively connected with the trade or business within the United States. 
Whether an individual is a specified employee will be determined in accordance
with the requirements of Code Section 409A and the final regulations issued
thereunder.


 


5.8                               TREATMENT OF INSTALLMENTS UNDER SECTION 409A. 
A SERIES OF INSTALLMENT PAYMENTS UNDER THIS ARTICLE V SHALL BE TREATED AS A
SINGLE PAYMENT FOR PURPOSES OF SECTION 409A.


 


ARTICLE VI


 


DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION


 


6.1                               DETERMINATION.  THE COMPANY MAY ASSIGN ALL OR
SOME OF ITS DUTIES HEREUNDER TO AN OFFICER OR OTHER EMPLOYEE OF THE COMPANY. 
THE COMMITTEE SHALL MAKE ALL DETERMINATIONS AS TO RIGHTS TO BENEFITS UNDER THIS
PLAN.  SUBJECT TO AND IN COMPLIANCE WITH THE SPECIFIC PROCEDURES CONTAINED IN
THE APPLICABLE REGULATIONS PROMULGATED UNDER THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED: (I) ANY DECISION BY THE COMMITTEE DENYING A
CLAIM FOR BENEFITS UNDER THIS PLAN BY THE PARTICIPANT OR ANY OTHER CLAIMANT
SHALL BE STATED IN WRITING BY THE COMMITTEE AND DELIVERED OR MAILED TO THE
CLAIMANT; (II) EACH SUCH NOTICE SHALL SET FORTH THE SPECIFIC REASONS FOR THE
DENIAL, WRITTEN TO THE BEST OF THE COMMITTEE’S ABILITY IN A MANNER THAT MAY BE
UNDERSTOOD WITHOUT LEGAL OR ACTUARIAL COUNSEL; AND (III) THE COMMITTEE SHALL
AFFORD A REASONABLE OPPORTUNITY TO THE CLAIMANT WHOSE CLAIM FOR BENEFITS HAS
BEEN DENIED FOR A REVIEW OF THE DECISION DENYING SUCH CLAIM.


 


6.2                               INTERPRETATION.  SUBJECT TO THE FOREGOING:
(I) THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY TO INTERPRET, CONSTRUE AND
ADMINISTER THIS PLAN; AND (II) THE INTERPRETATION AND CONSTRUCTION OF THIS PLAN
BY THE COMMITTEE, AND ANY ACTION TAKEN HEREUNDER, SHALL BE BINDING AND
CONCLUSIVE UPON ALL PARTIES IN INTEREST.


 


6.3                               REPORTS.  THE COMPANY SHALL PROVIDE THE
PARTICIPANT WITH A STATEMENT REFLECTING THE AMOUNT OF THE PARTICIPANT’S ACCOUNT
ON A QUARTERLY BASIS.


 


6.4                               NO LIABILITY.  NO EMPLOYEE, AGENT, OFFICER OR
DIRECTOR OF THE COMPANY SHALL, IN ANY EVENT, BE LIABLE TO ANY PERSON FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN IN CONNECTION WITH

 

9

--------------------------------------------------------------------------------


 

the interpretation, construction or administration of this Plan, so long as such
action or omission to act be made in good faith.


 


ARTICLE VII


 


GENERAL PROVISIONS


 


7.1                               DESIGNATION OF BENEFICIARY.  A PARTICIPANT MAY
DESIGNATE ONE OR MORE BENEFICIARIES TO RECEIVE ANY PAYMENTS DUE UNDER THE PLAN
UPON THE PARTICIPANT’S DEATH.  ALL BENEFICIARY DESIGNATIONS MUST BE ON FORMS
PROVIDED BY THE COMMITTEE AND WILL BE EFFECTIVE ON THE DATE FILED WITH THE
COMMITTEE.  A PARTICIPANT MAY CHANGE A BENEFICIARY DESIGNATION AT ANY TIME,
WITHOUT THE CONSENT OF ANY PRIOR BENEFICIARY, BY FILING WITH THE COMMITTEE A NEW
BENEFICIARY DESIGNATION FORM.  NO BENEFICIARY DESIGNATION FORM SHALL BE
EFFECTIVE UNLESS RECEIVED BY THE COMMITTEE PRIOR TO THE PARTICIPANT’S DEATH.  IF
A PARTICIPANT DIES WITHOUT HAVING FILED A PROPER BENEFICIARY DESIGNATION FORM
WITH THE COMMITTEE, OR TO THE EXTENT NO DESIGNATED BENEFICIARY IS LIVING, ANY
AMOUNTS PAYABLE UNDER THE PLAN UPON THE PARTICIPANT’S DEATH SHALL BE PAID TO HIS
OR HER BENEFICIARIES AS DETERMINED UNDER THE PROVISIONS OF THE PROFIT SHARING
PLAN.


 


7.2                               AMENDMENT AND TERMINATION.  THE COMPANY MAY,
AT ANY TIME AND FROM TIME TO TIME, AMEND, IN WHOLE OR IN PART, OR TERMINATE THE
PLAN WITHOUT THE CONSENT OF ANY PARTICIPANT OR BENEFICIARY; PROVIDED, HOWEVER,
THAT NO AMENDMENT OR TERMINATION OF THE PLAN SHALL REDUCE THE AMOUNT THEN
CREDITED TO ANY PARTICIPANT’S ACCOUNT.  IF THE PLAN IS TERMINATED, THE EMPLOYER
SHALL CONTINUE TO BE RESPONSIBLE FOR MAKING PAYMENTS ATTRIBUTABLE TO EXISTING
ACCOUNTS; HOWEVER, THE COMMITTEE, IN ITS DISCRETION, MAY DIRECT THAT ALL ACCOUNT
BALANCES BE DISTRIBUTED, IN WHICH CASE THE GRANDFATHERED PORTION OF
PARTICIPANTS’ ACCOUNTS SHALL BE DISTRIBUTED UPON SUCH TERMINATION IN THE FORM OF
A SINGLE, LUMP SUM DISTRIBUTION, AND THE NON-GRANDFATHERED PORTION OF
PARTICIPANTS’ ACCOUNTS SHALL BE DISTRIBUTED AT THE TIME AND TO THE EXTENT
PERMITTED UNDER SECTION 409A.


 


7.3                               NO CONTRACT OF EMPLOYMENT.  THE ESTABLISHMENT
OF THE PLAN, THE CREATION OF THE ACCOUNTS, AND/OR THE MAKING OF ANY PAYMENTS
UNDER THE PLAN, SHALL NOT GIVE ANY EMPLOYEE THE RIGHT TO REMAIN IN THE SERVICE
OF ANY EMPLOYER, AND ALL PARTICIPANTS AND OTHER EMPLOYEES SHALL REMAIN SUBJECT
TO DISCHARGE TO THE SAME EXTENT AS IF THE PLAN HAD NEVER BEEN ADOPTED.


 


7.4                               NONALIENATION OF BENEFITS.  NONE OF THE
INTERESTS, BENEFITS OR RIGHTS OF ANY PARTICIPANT OR BENEFICIARY HEREUNDER SHALL
BE SUBJECT TO ANY CLAIM OF ANY CREDITOR OF SUCH PARTICIPANT OR BENEFICIARY AND,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL SUCH INTERESTS, BENEFITS AND RIGHTS
SHALL BE FREE FROM ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE
PROCESS AVAILABLE TO ANY CREDITOR OF SUCH PARTICIPANT AND BENEFICIARY.  NO
PARTICIPANT OR BENEFICIARY SHALL HAVE THE RIGHT TO ALIENATE, ANTICIPATE, PLEDGE,
ENCUMBER, SELL, TRANSFER OR OTHERWISE ASSIGN ANY OF THE BENEFITS OR PAYMENTS
THAT THE PARTICIPANT OR BENEFICIARY MAY EXPECT TO RECEIVE UNDER THE PLAN, AND
ANY ATTEMPT TO DO SO SHALL BE VOID.


 


7.5                               CORPORATE SUCCESSORS.  THE PLAN SHALL NOT BE
AUTOMATICALLY TERMINATED BY A TRANSFER OR SALE OF THE ASSETS OF THE COMPANY OR
BY THE MERGER OR CONSOLIDATION OF THE COMPANY INTO OR WITH ANY OTHER CORPORATION
OR OTHER ENTITY, BUT THE PLAN SHALL BE CONTINUED AFTER SUCH SALE, MERGER OR
CONSOLIDATION ONLY IF AND TO THE EXTENT THAT THE TRANSFEREE, PURCHASER OR
SUCCESSOR ENTITY AGREES TO CONTINUE THE PLAN.  IN THE EVENT THAT THE PLAN IS NOT
CONTINUED BY THE TRANSFEREE,

 

10

--------------------------------------------------------------------------------


 

purchaser or successor entity, then the Plan shall terminate in accordance with
the provisions of Section 7.2.


 


7.6                               UNFUNDED PLAN.  THE PLAN SHALL AT ALL TIMES BE
ENTIRELY UNFUNDED AND, EXCEPT AS PROVIDED IN THE FOLLOWING PARAGRAPH, NO
PROVISION SHALL AT ANY TIME BE MADE WITH RESPECT TO SEGREGATING ANY ASSETS OF
THE COMPANY OR ANY OTHER EMPLOYER FOR PAYMENT OF ANY BENEFITS DUE HEREUNDER. 
THE RIGHT OF A PARTICIPANT OR BENEFICIARY TO RECEIVE A DISTRIBUTION HEREUNDER
SHALL BE AN UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE EMPLOYERS, AND
NEITHER THE PARTICIPANT NOR ANY BENEFICIARY SHALL HAVE ANY RIGHTS IN OR AGAINST
ANY SPECIFIC ASSETS OF THE EMPLOYERS.


 

The preceding paragraph to the contrary notwithstanding, the Company may
establish a trust to which the Employers may transfer funds for the payment of
benefits under the Plan.  The terms of such trust must require that its assets
be used to satisfy the claims of the Employer’s unsecured creditors in the event
of the Employer’s bankruptcy or insolvency, and the trust must contain such
terms and conditions as shall prevent taxation to Participants and Beneficiaries
of any amounts held in the trust or credited to an Account prior to the time
payments are made.  No Participant or Beneficiary shall have any ownership
rights in or to the assets of any trust established pursuant to this paragraph.

 


7.7                               GOVERNING LAW.  THIS PLAN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO
THE EXTENT PREEMPTED BY FEDERAL LAW.


 


7.8                               PAYMENTS TO INCOMPETENTS OR MINORS.  IF A
PARTICIPANT OR BENEFICIARY ENTITLED TO RECEIVE BENEFITS HEREUNDER IS DEEMED BY
THE COMMITTEE OR IS ADJUDGED TO BE LEGALLY INCAPABLE OF CARING FOR HIS OR HER
AFFAIRS, SUCH BENEFITS SHALL BE PAID TO THE DULY APPOINTED AND ACTING GUARDIAN,
IF ANY, AND IF NO SUCH GUARDIAN IS APPOINTED AND ACTING, TO SUCH PERSON OR
PERSONS AS THE COMMITTEE MAY DESIGNATE.  ANY SUCH PAYMENT SHALL, TO THE EXTENT
MADE, BE DEEMED A COMPLETER DISCHARGE OF THE OBLIGATION OF THE PLAN OR THE
COMMITTEE TO MAKE SUCH PAYMENT.


 


7.9                               PARTIAL INVALIDITY.  IF ANY TERM OR PROVISION
HEREOF OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE, IS HELD TO BE
INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THE REMAINDER OF
THE PLAN, OR THE APPLICATION OF SUCH TERM OR PROVISION TO PERSONS OR
CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS HELD INVALID OR UNENFORCEABLE,
SHALL BOTH BE UNAFFECTED AND EACH TERM OR PROVISION HEREOF SHALL BE VALID AND
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 

EXECUTED AND DATED as of this        day of December, 2008.

 

 

ROCKWOOD SPECIALTIES INC.

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Print Title:

 

 

11

--------------------------------------------------------------------------------